Citation Nr: 1801265	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-31 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a disability of the cervical spine.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.

The claim before the Board of Veterans' Appeals (Board) is on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

A video conference was held before the undersigned Veterans Law Judge (VLJ) in November 2015.

The Board notes the Veteran appealed a July 2016 rating decision that denied service connection for bilateral hearing loss.  Although the matter is within the Board's jurisdiction, it has not been certified for appellate review.  In fact, the record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on this issue, including scheduling the Veteran for a hearing.  Thus, the Board will not undertake review of the matter at this time.

A January 2016 private medical report raises the issue of service connection for a disability of thoracolumbar spine.  As the Agency of Original Jurisdiction (AOJ), the RO has not initially adjudicated this additional claim, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate development and consideration.


FINDINGS OF FACT

The current bilateral shoulder and neck disabilities cannot be disassociated from military service. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's bilateral shoulder arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Resolving all reasonable doubt in his favor, the Veteran's cervical degenerative disc disease (DDD) was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his diagnosed bilateral shoulder and neck disabilities are directly related to military service.  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In regard to element (1), current disability, post-service private and VA examinations indicate diagnoses of bilateral shoulder internal derangement with impingement; adhesive capsulitis; acromioclavicular (AC) joint arthritis; and status post arthroscopy.  (See private medical records dated in November and December 2009; VA records dated June through August 2013; and January 2016 private examination report).  Regarding a disability of the neck, the January 2016 private report includes a diagnosis of DDD of the cervical spine.

In regard to element (2), in-service incurrence, the Veteran asserts an injury to the shoulders and neck as well as a continuity of symptomatology.  See November 2015 hearing testimony.  Although the service treatment records (STRs) do not show complaints, diagnoses or findings regarding the neck and shoulders, the Board considers the Veteran's reports of injuries competent and credible.  

In regard to element (3), causal relationship, the January 2016 private medical opinion supports the claim for service connection for disabilities of the shoulders and cervical spine.  As the record contains credible medical opinion weighing in favor of the Veteran's claims, the Board finds that the third element is satisfied. 

As all three elements have been satisfied, the Board finds that service connection for degenerative disease of the neck and shoulders is warranted.  


ORDER

Service connection for bilateral shoulder arthritis is granted.  

Service connection for DDD of the cervical spine is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


